t c no united_states tax_court midamerican energy company petitioner v commissioner of internal revenue respondent docket nos filed date p is a public_utility engaged in the retail distribution of natural_gas electricity and related_services in in response to the enactment of sec_451 i r c p modified its method_of_accounting for tax purposes to coincide with its financial and regulatory accounting_method and made a sec_481 adjustment federal_income_tax rates were reduced in pursuant to the tax_reform_act_of_1986 publaw_99_514 sec 100_stat_2372 creating an excess in deferred federal_income_tax p was required to adjust utility rates from through to compensate for this overcollection held p’s method_of_accounting for utility_services from the unbilled period violates sec_451 f and must be disallowed held further p must adjust the sec_481 adjustment it made in to include revenue attributable to gas costs from the unbilled period as of date held further p’s rate reductions from through to compensate for excess deferred federal_income_tax are not deductible business_expenses within the meaning of sec_1341 and therefore p is not entitled to the beneficial treatment of sec_1341 david e jacobson and richard p swanson for petitioner robert m morrison and j anthony hoefer for respondent cohen judge respondent determined the following deficiencies in the federal_income_tax of midamerican energy company petitioner tax_year ended deficiency date s big_number date big_number date big_number date big_number date big_number date big_number date big_number on date a merger took place resulting in a short tax_year after concessions by the parties the issues for decision in these consolidated cases are whether petitioner’s accrual of income from furnishing utility_services was in accordance with sec_451 and whether the amount reported by petitioner pursuant to sec_481 for adequately reflects the change in accounting_method under sec_451 the unbilled revenue issues and whether petitioner is entitled to relief under - - sec_1341 for its reduction in utility rates from through to compensate for excess deferred federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner a public_utility is a subsidiary of midamerican energy holding_company and is the successor_in_interest to midwest resources inc midwest resources a corporation formed under the laws of iowa at the time the petitions in these cases were filed petitioner’s principal_place_of_business was in des moines iowa predecessors in interest of midwest resources whose federal_income_tax returns are in issue in these cases include iowa resources inc and midwest energy company any reference to petitioner herein includes its predecessors petitioner engages in the retail distribution of natural_gas gas electricity and related_services to residential commercial and industrial customers in minnesota iowa nebraska and south dakota in the ordinary course of business petitioner purchases gas and either resells it to its customers or consumes it to generate electricity for its customers during q4e- the years in issue petitioner was an accrual_method taxpayer reporting except for on a calendar_year basis petitioner’s operations are subject_to the rules and regulations of federal and state agencies including the federal energy regulatory commission ferc the iowa utilities board iub the minnesota public_utility commission the south dakota public_utility commission and certain municipal governments in nebraska regulatory agencies under established procedures these regulatory agencies prescribe the rates at which petitioner may sell gas and electricity approved tariff rates the accounting methods and practices that petitioner may adopt for regulatory and financial_accounting purposes the billing practices the payment practices and other terms and conditions for the sale of gas and electricity to its customers the approved tariff rates for gas are generally made up of gas costs and the nongas margin the nongas margin represents the recovery_of all costs other than gas costs including physical plant costs meter-reading expenses and labor and other nongas related expenses as well as overhead and a reasonable rate of return the approved tariff rates for electricity include several components in addition to costs incurred to supply energy purchased gas adjustment petitioner implements approved tariff rates for gas using the purchased gas adjustment pga mechanism once rate - - schedules and procedures are approved by the regulatory agencies the pga mechanism allows petitioner to recognize fluctuations in gas costs quickly and to incorporate those changes in its customers’ bills without formal rate-setting procedures accordingly petitioner can recover its gas costs on a timely basis throughout the year the period that the pga mechanism covers runs from september of the first year to august of the following year the pga year as part of the pga mechanism certain disclosures are required throughout the year including an annual pga filing monthly pga filings and an annual pga reconciliation filing the annual pga filing is made prior to august of each year and estimates anticipated sales and expenses for the upcoming pga year in the annual pga filing projected gas costs are established and incorporated into the approved tariff rates this projection is based on gas actually used and actually billed during the previous year with adjustments for weather normalization periodic pga filings are made throughout the calendar_year at the end of each calendar month to adjust the billing rate to reflect near-concurrent gas costs as the price of gas fluctuates accordingly each month rates that are set forth in the annual pga filing are increased or decreased without normal rate-setting procedures by a pricing adjustment factor pga -- - factor the pga factor is calculated based upon the weighted average per unit price of gas for the upcoming month using sales volume that was established in the annual pga filing each month the pga factor together with the approved tariff rate is applied to the gas usage to determine how much is billed to each customer the final filing requirement of the pga mechanism is the pga reconciliation filing this filing is made by october and compares estimated gas costs with actual gas revenues that are billed through the pga mechanism during the year net of the prior year’s pga reconciliation negative differences in the reconciliation are underbillings and positive differences are overbillings petitioner internally tracks over and or underbillings for each month of the pga year the cumulative annual over or undercollection is recorded in the annual pga reconciliation underbillings are recouped through 10-month adjustments to the pga factor from which the underbilling was generated overbillings are returned to the customer class from which they were generated either by bill credit check or month adjustments to the pga factor from which the overbillings were generated if however the overcollection exceed sec_5 percent of the annual cost of gas subject_to recovery for a specific pga grouping the amount overbilled is refunded by bill credit or check if a discrepancy between estimated nongas - j- margin and actual nongas costs exists petitioner is not entitled to use the pga mechanism as described above to adjust its anticipated nongas margin revenues energy adjustment clause petitioner adjusts approved tariff rates for electricity using the energy adjustment clause eac a mechanism similar to the pga mechanism approved tariff rates for electricity are set at the beginning of each year and the eac mechanism allows petitioner to adjust periodically the approved tariff rates for electricity to recover increases in the costs of supplying energy including fluctuations in gas costs that are used to generate electricity the cost adjustments are determined on a monthly basis and are applied to meter readings made during the month yearly and monthly filings are required as part of the bac mechanism but reconciliations are incorporated on a monthly basis alleviating the need for a yearly reconciliation petitioner’s accounting_method in order to balance its workload each month petitioner reads meters and bills customers for gas and electricity based on billing cycles accordingly petitioner reads its customers’ meters every month on different schedules and on that basis submits bills for the price of gas actually consumed by each customer from the last meter reading to the current meter --- - reading the amount of utility service that is provided from meter reading to meter reading is the revenue month usage prior to petitioner reported income for financial regulatory and tax_accounting purposes on the cycle meter-reading method under this method if the meter-reading date fell within the current taxable_year the income attributable to utility_services provided on or before the reading date was included in gross_income in that taxable_year any utility service provided to customers within the current taxable_year but after the last meter-reading date of such year was not recognized as income until the following taxable_year in petitioner changed its method_of_accounting for financial and regulatory accounting purposes from the cycle meter-reading method to the accrual_method of accounting under the accrual_method of accounting the sales_price of gas and electricity consumed after each customer’s last meter-reading date to december unbilled period was recorded as unbilled revenue unbilled revenue consists of two components nongas margin and gas costs of utility_services provided to customers during the unbilled period unbilled gas costs however on december an adjustment was made to reduce unbilled revenue by the amount of unbilled gas costs for tax purposes petitioner continued to report taxable_income on the cycle meter-reading method making adjustments on schedule m-1 on --- - its federal_income_tax returns to reflect the difference between tax and financial_accounting for unbilled revenue in petitioner changed its method_of_accounting for federal_income_tax purposes and began including unbilled revenue in taxable_income consistent with its financial and regulatory accounting_method petitioner reduced unbilled revenue by the amount of unbilled gas costs leaving only the nongas margin as part of taxable_income as part of its change in method_of_accounting petitioner made a sec_481 adjustment to include in income the amount of revenue attributable to the unbilled period as of date this adjustment was reduced by unbilled gas costs as of date in years thereafter petitioner made schedule m-1 adjustments to reflect the reduction in unbilled revenue by the unbilled gas costs amounts deferred tax expense federal_income_tax is also a component of the approved tariff rates that petitioner charges its customers however the federal_income_tax that petitioner uses in determining approved tariff rates is generally different from actual federal_income_tax currently owed to the government this is attributable to timing differences of recognizing items of income and expense for example straight-line_depreciation is used for rate-making purposes while accelerated_depreciation is used to calculate current federal_income_tax in earlier years when accelerated -- - depreciation exceeds straight-line_depreciation the timing difference causes a utility to collect more than the utility currently owes to the government this excess of federal_income_tax collected is referred to as the deferred federal_income_tax expense and represents federal_income_tax to be paid_by petitioner in subsequent years when depreciation for rate-making purposes exceeds depreciation for federal_income_tax purposes the utility uses amounts it overcollected in earlier years to pay federal_income_tax it owes in later years deferred tax expense is tracked using a deferred federal_income_tax account if federal_income_tax rates remain constant the deferred federal_income_tax account will zero out over the useful_life of the underlying assets in years prior to petitioner collected revenues based on a 46-percent federal_income_tax rate and increased the deferred federal_income_tax account by the amount that collections exceeded the current federal_income_tax the tax_reform_act_of_1986 tra publaw_99_514 sec 100_stat_2372 effective for and years thereafter reduced corporate federal_income_tax rates from percent to dollar_figure percent in and to percent in as a result petitioner’s accumulated deferred federal_income_tax as of date exceeded the amount of federal_income_tax that petitioner would be expected to pay in future years the regulatory agencies had the authority to require petitioner to adjust rates to reflect such an excess but tra section e 100_stat_2146 provided that the normalization provisions of sec_167 and sec_168 would be violated if a utility reduced its excess deferred federal_income_tax reserve more rapidly than as provided under the average rate assumption method aram this tra provision generally applies to those excess deferred federal income taxes attributable to timing differences relating to depreciation and property classifications described in sec_167 and e protected excess deferred federal_income_tax under aram the protected excess deferred federal_income_tax can be reversed only through rate adjustments as the timing differences that created them reverse accordingly the protected excess deferred federal_income_tax is reduced ratably over the underlying asset’s remaining useful_life consistent with normalization by reducing future utility rates consistent with these provisions petitioner began reducing its protected excess deferred federal_income_tax account in date by reducing utility rates this continued through the rate reductions were allocated to each customer class based on each customer class’s contribution to the excess deferred federal_income_tax but rate reductions were not specifically allocated to customers who paid pre-1987 utility - - fees none of petitioner’s customers who paid pre-1987 utility rates and subsequently left petitioner’s service asserted claims against petitioner for repayment or refund of the excess deferred federal_income_tax petitioner was not required to nor did it issue refund checks or billing credits to its customers and the regulatory agencies also did not require petitioner to pay interest on amounts returned through rate reductions petitioner’s and federal_income_tax returns used the method of accruing unbilled revenue as set forth above in calculating taxable_income also for those years petitioner claimed sec_1341 relief for the amount in which it reduced utility rates to compensate for excess deferred federal_income_tax respondent audited petitioner’s and federal_income_tax returns upon review respondent rejected petitioner’s method of accruing unbilled revenue unbilled revenue issue and denied petitioner’s claims for relief under sec_1341 for rate reductions associated with excess deferred tax sec_1341 issue opinion unbilled revenue issues the unbilled revenue issue is essentially an accounting dispute petitioner maintains that its regular_method of accounting which uses the pga and bac mechanisms to recover gas costs already includes december gas costs in the taxable_year - - and that to accrue revenue from gas costs for the period following the december meter-reading date to december unbilled period results in double counting respondent contends that petitioner’s method_of_accounting fails the requirements of sec_451 and that petitioner must include in taxable_income amounts attributable to utility_services gas costs and nongas margin provided during the taxable_year including the unbilled period sec_446 generally provides that taxable_income shall be computed under the method_of_accounting that the taxpayer regularly uses to compute income for financial_accounting purposes if such method_of_accounting does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 prior to the passage of sec_451 in the tax_reform_act_of_1986 publaw_99_514 sec 100_stat_2372 petitioner recognized taxable_income from utility_services based on the taxable_year in which its customers’ utility meters were read the cycle meter-reading method see revrul_72_114 1972_1_cb_124 under the cycle meter-reading method utility_services provided to customers during the unbilled period were not recognized as income until the following taxable_year see id recognizing that the cycle meter-reading method allowed utilities to defer yearend income s rept c b vol congress passed sec_451 sec_451 provides in the case of a taxpayer the taxable_income of which is computed under an accrual_method of accounting any income attributable to the sale or furnishing of utility_services to customers shall be included in gross_income not later than the taxable_year in which such services are provided to such customers this section effectively requires taxpayers to discontinue using the cycle meter-reading method_of_accounting and adopt a method_of_accounting that includes taxable_income from utility service provided during the taxable_year including the unbilled period effective for and years thereafter petitioner changed its method_of_accounting for tax purposes and began accruing utility fees attributable to nongas margin from the unbilled period petitioner did not however make an accrual for utility fees attributable to gas costs from the unbilled period consistent with this change in method_of_accounting petitioner made a sec_481 adjustment including in taxable_income that portion of utility fees from the unbilled period attributable to the nongas margin as of date petitioner’s method_of_accounting violates the literal requirements of sec_451 because it does not accrue utility fees attributable to gas costs from the unbilled period in practice petitioner calculates taxable_income using meter readings as a proxy for actual utility_services provided during -- - the calendar_year and makes an accrual for nongas margin from the unbilled period according to sec_451 a utility must include in taxable_income the revenue attributable to utility_services provided during the taxable_year see s rept supra c b vol pincite utility_services are provided when such services are made available to and used by the customer id the taxable_year in which services are treated as provided to customers shall not in any manner be determined by reference to the period in which the customers’ meters are read or the period in which the taxpayer bills or may bill the customers for such service sec_451 f b on average petitioner’s method_of_accounting includes in taxable_income utility_services provided from december of the prior year to december of the current_year with respect to the unbilled period we see no difference in petitioner’s treatment of revenue from gas costs under its current method_of_accounting and the cycle meter-reading method_of_accounting that sec_451 was intended to eliminate while it is true that a full year’s worth of income from utility service is included in determining taxable_income the included year is not the same as the year intended by sec_451 congress there specified that the income attributable to utility_services must be reported for the same year in which the services were provided -- - petitioner contends that its agency-imposed accounting_method which uses the pga and eac mechanisms to recover current gas costs allows petitioner to recover december gas costs and alleviates the need to accrue gas costs from the unbilled period we disagree sec_451 focuses on the inclusion of income from utility_services actually provided during the taxable_year and the pga and eac mechanisms address only the pricing of utility_services billed irrespective of its pricing mechanisms petitioner is still using meter readings as a proxy for utility_services actually provided during the taxable_year in direct contravention of sec_451 it is also well settled that consistency with agency-imposed accounting practices is not determinative of the adequacy of petitioner’s accounting_method for tax purposes see 439_us_522 there are vastly different objectives that financial and tax_accounting have and any presumptive equivalency between tax and financial_accounting would be unacceptable affg 563_f2d_861 7th cir affg 64_tc_154 accordingly we conclude that petitioner’s accounting_method violates the requirements of sec_451 to reflect properly the requirements of sec_451 and prevent double counting petitioner’s sec_481 adjustment in should have also included the unbilled revenue attributable to gas costs from the unbilled period as of date in years thereafter an adjustment should have been made to january bills removing revenues from the unbilled period of the prior taxable_year and a corresponding adjustment should have been made to include revenue from the unbilled period for the current_year for both gas costs and nongas margin the relevant legislative_history suggests where it is not practical for the utility to determine the actual amount of services provided through the end of the current_year this estimate may be made by assigning a pro_rata portion of the revenues determined as of the first meter reading date or billing date of the following taxable_year see s rept supra c b vol pincite respondent has made the necessary adjustment in the statutory notice and respondent’s determination of this issue is sustained sec_1341 issue petitioner also argues that it is entitled to sec_1341 treatment for the amount by which it reduced utility rates from to to compensate for excess deferred federal income taxes sec_1341 provides in pertinent part sec_1341 in general ----if-- an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item a deduction is allowable for the taxable_year because it was established after the close of such prior taxable_year or years that the taxpayer did not have an unrestricted right to such item or to a portion of such item and -- - the amount of such deduction exceeds dollar_figure then the tax imposed by this chapter for the taxable_year shall be the lesser_of the following the tax for the taxable_year computed with such deduction or an amount equal to-- a the tax for the taxable_year computed without such deduction minus b the decrease in tax under this chapter for the prior taxable_year or years which would result solely from the exclusion of such item or portion thereof from gross_income for such prior taxable_year or years sec_1341 was enacted by congress to mitigate the sometimes harsh results of the application of the claim_of_right_doctrine see 394_us_678 under that doctrine a taxpayer must recognize income for an item in the year it is received under a claim of right even if it is later determined that the right of the taxpayer to the item was not absolute and it is returned in a subsequent year see 286_us_417 although the taxpayer is allowed to take a deduction in the year of return for the amount of the item the deduction would fail to make the taxpayer whole if the applicable tax_rate was higher in the year of recognition than it was in the year of return see united_states v skelly oil co supra sec_1341 makes the taxpayer whole by reducing taxable_income in the year of return by the amount of the allowable deduction or by giving a credit in the year of return for the hypothetical decrease in tax that would have occurred in the year of recognition had the item been excluded from income in that year the taxpayer may use whichever method is most beneficial see sec_1_1341-1 income_tax regs prior to the payments that petitioner received from its customers for utility_services included a deferred federal_income_tax component attributable to accelerated_depreciation petitioner paid federal_income_tax on those amounts at a rate of percent federal_income_tax rates were reduced in to dollar_figure percent for and to percent for and years thereafter creating an excess in petitioner’s deferred federal_income_tax account petitioner corrected this excess by reducing utility rates that were charged to its customers from through however due to the reduction in rates petitioner paid a greater amount of tax in years prior to than the tax_benefit it received from to when it reduced its utility rates accordingly on its federal_income_tax returns for through petitioner claimed sec_1341 relief the first requirement of sec_1341 is that the item in question be included in taxable_income by the taxpayer because it appeared that the taxpayer had an unrestricted right to the - - item respondent argues that petitioner fails to meet this requirement because it had an actual and not an apparent unrestricted right to income from utility fees that it collected prior to see eg 991_f2d_292 6th cir 756_f2d_44 6th cir 718_f2d_193 6th cir 610_f2d_350 5th cir petitioner asks us to adopt the substantial nexus test recently adopted in two separate federal district_court opinions on fact patterns nearly identical to the one at hand see 48_fsupp2d_527 b d va wicor inc v united_states aftr2d ustc par big_number e d wis we do not resolve this dispute over the proper test however because of our conclusion that petitioner does not satisfy another requirement for relief under sec_1341 the second requirement that petitioner must satisfy in order to qualify for relief under sec_1341 is that a deduction must be allowable in the year of return for the refunds that were made respondent argues that petitioner fails to meet this requirement because petitioner’s rate reductions from to do not qualify as deductible expenses within the meaning of sec_1341 petitioner maintains that the right to claim a deduction under sec_162 for funds or property - returned after a taxpayer has previously included such funds or property in income rests in the claim_of_right_doctrine itself united_states v skelly oil co supra pincite north am oil consol v burnet supra pincite stating that if the taxpayer were obliged to refund amounts previously included under the claim_of_right_doctrine it would be entitled to a deduction when the amount was returned this issue was recently addressed in both dominion resources inc v united_states supra and wicor inc v united_states supra with the courts reaching different conclusions the court in dominion resources held that the return of excess deferred federal_income_tax is a deductible expense whereas in wicor inc the court distinguished dominion resources and decided that a mere reduction of future utility rates did not constitute a deductible business_expense see also florida progress corp subs v commissioner 1t c also filed this date the use of the word deduction in sec_1341 limits sec_1341 applicability to refunds or returns that would otherwise be deductible under another section of the internal_revenue_code united_states v skelly oil co supra pincite therefore the decision on this issue depends upon whether the return of excess deferred federal_income_tax by petitioner is an -- - ordinary and necessary business_expense deductible under sec_162 respondent argues that there is a difference between a mere rate reduction on future sales to take into account overrecoveries in a previous year and an expense for which a deduction is allowable see eg 977_f2d_131 4th cir 841_f2d_1108 fed cir 100_tc_500 in iowa s utils corp a taxpayer utility collected a surcharge from its customers in order to help finance the construction of a new power plant the regulatory agency approved the surcharge on the condition that the surcharge would be refunded by the taxpayer without interest to customers over the next years the taxpayer argued that the obligation to refund was a liability satisfying the all_events_test of sec_461 and that it was entitled to a current deduction for the full amount of the refunds it expected to make during the next years iowa s utils corp concerned tax years prior to the date when the economic_performance rules of sec_461 went into effect the court_of_appeals held that the taxpayer did not have a deductible_liability to refund but instead the refunds resulted from a regulatory policy setting the allowable rates for - - future electric services see id pincite in reaching its conclusion the court stated in reality iowa southern must be viewed simply as enjoying higher rates and greater income during the construction_period and lower rates and presumably less income during the thirty years that follow completion of the plant as a result it is also incorrect to view the change in the rate structure as a cost_of_goods_sold id pincite one of the factors considered by the court was that future refunds were to be made to future customers some of whom were not in privity with the customers who paid the original surcharge during plant construction see 149_f3d_805 8th cir in roanoke gas co the taxpayer collected utility fees that were based on the costs that it incurred for purchasing gas due to the lag between the effective date of a price change for gas and implementation of a rate adjustment to reflect this change the taxpayer overcollected from its customers when gas prices dropped the taxpayer was required at the end of each year to determine the amount if any that it had overcollected and to adjust rates accordingly for the next year the taxpayer claimed that the obligation to refund excessive collections through a rate adjustment constituted a deductible business_expense the years in issue predated the sec_461 economic_performance rules -- - in holding that the taxpayer was not entitled to a current deduction for refunds not yet made the court relying on iowa s utils corp found that the taxpayer’s obligation to refund was not a deductible_liability but was merely an obligation to reduce its future income see roanoke gas co v united_states supra pincite the court_of_appeals pointed to several factors that supported its determination first rather than an actual movement of funds from the taxpayer to its customers a setoff on customers’ bills was used as the medium for carrying out the refunds second the identity of the customers who received the refunds was not identical to the customers who had overpaid funds in the earlier year of overcollection finally no interest component was included with the refund for the time span between when the refunds were ordered by the regulatory agency and when the refunds were actually carried out on customers’ bills in the view of the court these factors when combined made the refunds resemble a reduction in future income rather than a deductible expense the decision of this court in southwestern energy was based on facts nearly identical to those of roanoke gas co this court recognized that there is a difference between an expenditure deductible under sec_162 and a mere reduction in income under a regulatory requirement that a taxpayer utility compute its rates in a manner that offsets overrecoveries from a previous - - year see southwestern energy co v commissioner supra pincite in holding that the refund by the taxpayer was a reduction in income and did not qualify as a deduction this court pointed to several determining factors first no interest component was included with the refund on customers’ bills second the overrecoveries were not amounts that exceeded the rates approved by the regulatory agencies and thus were collected as part of an authorized rate scheme third the identity of the customers who received the refunds was not identical to the customers who had overpaid funds in the earlier year of overcollection finally there was no current outlay of funds involved but instead a setoff that reduced income that would otherwise have been received ina later year these factors when combined made the refunds more resemble a reduction in future income than a deductible expense in these cases a reduction in future rates occurred to take into account overrecoveries in earlier tax years petitioner reduced utility rates based on each customer class’ contribution to excess deferred federal_income_tax but did not match reductions to customers who actually contributed to the excess rather petitioner returned the excess deferred federal_income_tax to customer classes based upon current energy consumption not upon amounts each individual customer actually overpaid during the years of overrecovery rate reductions also applied to - - customers who were not customers of petitioner during the years of overcollection because they had only recently moved into petitioner’s service area there was also no interest component to the rate reductions and no out-of-pocket payments in the form of checks or bill credits were made in sum petitioner was not repaying its customers the excess deferred federal_income_tax that it collected in prior years rather the rate reductions served only to reduce income in future years and did not directly compensate petitioner’s customers for prior overcollection because we conclude that petitioner is not entitled toa deduction petitioner fails to qualify for the preferential treatment of sec_1341 for the taxable years in issue in dominion resources inc v united_states supra refunds of the entire amount of unprotected excess deferred federal_income_tax were made to customers within days of the regulatory authority’s order to refund excess deferred federal_income_tax whereas in the cases at hand the returns were spread out over years also the media used by the taxpayer in dominion resources to carry out such refunds were wire transfers to customers checks to customers or one-time credits on customers’ bills see id pincite finally at least some of the utility’s customers received interest on a portion of their refund from the date when the income_tax rates lowered until the date of refund see id pincite these factors which differ -- p7 - from the facts of the cases at hand combined to persuade the district_court in dominion resources that the refunds were more like deductible expenses than future rate reductions our holding is also consistent with our prior opinion in andrews v commissioner tcmemo_1992_668 in andrews a taxpayer injured while on the job received excess disability payments from met life her insurance carrier while she was involved in a legal action with the social_security administration to receive benefits the payments were made subject_to the condition that if the taxpayer won her dispute and was awarded funds for past social_security_benefits the taxpayer would refund the excess disability payments to the insurance_company the taxpayer won her legal action and satisfied her refund obligation by setting off her liability to met life against future ordinary disability payments to which she was entitled from met life this court denied sec_1341 relief stating that the taxpayer’s return of funds by means of a setoff would not qualify as a deduction because there has been no restoration ie nothing has been repaid to met life by mrs andrews we reject the contention that under these facts there can be a constructive restoration when no actual repayment is made in mrs andrews received all the social_security payments to which she had been entitled for the years through at that point met life had paid mrs andrews more than it was obligated to pay and reduced its payments to her in subsequent years until it had setoff its obligation to - - mrs andrews by the amount of mrs andrews’ obligation to met life the payments which mrs andrews received are properly taken into account in the years in which she received them there was no constructive restoration to met life in or any subsequent year as no out-of-pocket payment was made id see also chernin v united_states f 3d pincite petitioner argues that sec_1_461-4 income_tax regs allows for a refund by means of a setoff to qualify as a sec_162 deductible expense that section reads in pertinent part rebates and refunds if the liability of a taxpayer is to pay a rebate refund or similar payment to another person whether paid in property money or as a_ reduction in the price of goods or services to be provided in the future by the taxpayer economic_performance occurs as payment is made to the person to which the liability is owed this paragraph g applies to all rebates refunds and payments or transfers in the nature of a rebate or refund regardless of whether they are characterized as a deduction from gross_income an adjustment to gross_receipts or total sales or an adjustment or addition to cost_of_goods_sold in the case of a rebate or refund made as a reduction in the price of goods or services to be provided in the future by the taxpayer payment is deemed to occur as the taxpayer would otherwise be required to recognize income resulting from a disposition at an unreduced price emphasis added this regulation does not assist petitioner because there is no liability of petitioner to repay its customers petitioner reduced rates in accordance with aram but as set forth above it was unable to show that it was compensating its customers for prior overcollections in addition sec_1_461-4 income_tax regs was not in effect for the years in issue it - is effective only for years after date see sec_1_461-4 k income_tax regs to reflect the foregoing decisions will be entered under rule
